








Exhibit 10.16
EXECUTIVE EMPLOYMENT AGREEMENT




This Executive Employment Agreement (the “Agreement”) is entered into effective
as of the 1st day of January, 2014 (the "Commencement Date") between the Federal
Home Loan Bank of Dallas (the “Bank”) and Sandra Damholt (the “Executive”).
The Bank desires to employ the Executive and the Executive desires to be
employed by the Bank. In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Term of Employment. The Bank hereby agrees to employ the Executive and the
Executive hereby accepts employment with the Bank, upon the terms set forth in
this Agreement, for the period commencing on January 1, 2014 and ending on
December 31, 2014 (such period, as it may be extended, the “Employment Period”),
unless sooner terminated in accordance with the provisions of Section 4. On the
expiration of the initial one-year term and on each yearly anniversary thereof,
the Agreement shall automatically renew for an additional one-year period unless
sooner terminated in accordance with the provisions of Section 4.


2.Title and Capacity. The Executive shall serve as Senior Vice President and
General Counsel or in such other or further capacities as the Bank or its Board
of Directors (the “Board”) may determine from time to time. The Executive shall
be based at the Bank’s headquarters in Irving, Texas or such place or places in
the continental United States as the Board shall determine. The Executive shall
be subject to the supervision of, and shall have such authority as is delegated
to the Executive by, the Board or such officer of the Bank as may be designated
by the Board.


The Executive hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the Board or its designee shall from time to time reasonably
assign to the Executive. The Executive agrees to devote the Executive’s entire
business time and attention to the business and interests of the Bank during the
Employment Period; provided, that the foregoing will not preclude the Executive
from devoting reasonable time (as the Bank may determine in its discretion) to
the supervision of personal investments, other personal business, civic and
charitable affairs, so long as such activities do not (in the Bank's judgment)
interfere with the performance of the Executive’s duties hereunder. The
Executive agrees to abide by the rules, regulations, instructions, personnel
practices and policies of the Bank and any changes therein that may be adopted
from time to time by the Bank.
The Executive may not use the Executive’s position, influence, knowledge of
confidential information of the Bank, the Bank's members or the Bank’s assets
for personal gain. A direct or indirect financial interest, including a joint
venture in or with a competitor, supplier, vendor, customer or prospective
customer without disclosure and written approval from the Board of Directors is
strictly prohibited and could be grounds for dismissal for Cause. The Executive
shall at all times comply with the Bank’s Code of Conduct and Ethics and Code of
Ethics for Senior Financial Officers, and any other applicable Bank policy.

- 1 -

--------------------------------------------------------------------------------






3.Compensation and Benefits.


3.1    Salary. The Bank shall pay the Executive, in accordance with the Bank’s
regular payroll practices, a base salary at the annualized rate of $280,000 for
the one-year period commencing on the Commencement Date, payable in equal
installments in accordance with the Bank’s regular payroll practices. Such
salary shall be subject to increases or decreases thereafter, as determined by
the Board in accordance with the Bank’s practices (such salary as increased or
decreased, the "Base Salary").


3.2    Fringe Benefits. The Executive shall be entitled to participate in all
bonus and benefit programs, including vacation and other paid leave, that the
Bank establishes and makes available to its employees from time to time, to the
extent that the Executive is eligible under (and subject to the provisions of)
the plan documents governing those programs.


3.3    Reimbursement of Expenses. The Bank shall reimburse the Executive for all
reasonable business travel in accordance with the Bank's Travel and
Entertainment Expense Policy.


3.4    Withholding. All salary, bonus and other compensation payable to the
Executive shall be subject to applicable withholding taxes.


4.Employment Termination. This Agreement and the employment of the Executive
shall terminate upon the occurrence of any of the following:


4.1    Expiration of the Employment Period by written notice by either party to
the other party of its intention not to renew this Agreement not less than
thirty (30) calendar days prior to the expiration date or anniversary date, as
the case may be; provided, however, that the Bank may, in its sole discretion,
pay the Executive in lieu of such thirty (30) calendar days notice an amount
equal to the Base Salary that would otherwise be payable to the Executive for
such thirty (30) calendar day period, in which case the termination of the
Executive shall become effective immediately upon the date of such payment;


4.2    At the election of the Bank, for Cause (as defined below), immediately
upon written notice by the Bank to the Executive, except as otherwise provided
below. For the purposes of this Section 4.2, Cause for termination shall mean a
finding by the Bank that: (i) the Executive has failed to perform the
Executive’s assigned duties for the Bank after written notice of the failure and
an opportunity to cure within ten (10) calendar days of receipt of the notice
(provided the Bank determines that the failure is curable); (ii) the Executive
has failed or refused to comply in any material respect with the Bank’s
policies, procedures, practices, standards or other written directives
including, but not limited to, the Bank’s Code of Conduct and Ethics for
Employees, Code of Ethics for Senior Officers, Anti-Fraud and Whistleblower
Policy and Sexual Harassment Policy; (iii) the Executive has engaged in
dishonesty, misconduct, gross negligence or falsification of documents or
records involving the Bank; (iv) the Executive has committed an act which
injures or could reasonably be expected to injure the reputation, business or
business relationships of the Bank; (v) the Executive fails to devote all of the
Executive’s business time and attention exclusively to the business and affairs
of the Bank in accordance with Section 2; (vi) the Executive has been convicted
of, or has entered a plea of guilty or nolo contendere to,

- 2 -

--------------------------------------------------------------------------------




any crime involving moral turpitude or any felony; (vii) the Executive has
engaged in conduct which causes the Executive to be barred from employment at
the Bank by any law or regulation or by any order of, or agreement with, any
regulatory authority; or (viii) the Executive breaches this Agreement;


4.3    Upon the death or disability of the Executive. As used in this Agreement,
the term “disability” shall have the definition set forth in the Bank’s
then-applicable long-term disability plan;


4.4    At the election of the Executive, for “Good Reason” upon written notice
by the Executive to the Bank. For purposes of this Agreement, “Good Reason”
shall mean the occurrence, without the Executive’s written consent, of any of
the following events:


(a)any material diminution in the Executive’s authority, duties or
responsibilities with the Bank;


(b)a material reduction by the Bank in the Executive’s bonus compensation award
range under the Variable Pay Program or Long-Term Incentive Plan, if applicable,
except for an across-the-board reduction similarly affecting substantially all
similarly-situated employees;


(c)a material reduction in the Executive’s Base Salary, except for
across-the-board salary reductions similarly affecting substantially all
similarly-situated employees;


(d)the Bank’s requiring the Executive to perform the Executive’s principal
services more than 100 miles from the Executive’s place of primary employment on
the Commencement Date or such other location at which the Executive has later
agreed to provide such services;


(e)a material breach by the Bank of any material provision of this Agreement; or


(f)the Bank is, or substantially all of its assets are, effectively acquired by
another Federal Home Loan Bank through merger or other form of acquisition and
the surviving bank's Board of Directors or President makes a material diminution
in the Executive's authority, duties or responsibilities.


No resignation will be treated as resignation for Good Reason unless (x) the
Executive has given written notice to the Bank of the Executive’s intention to
terminate the Executive’s employment for Good Reason, describing in detail the
grounds for such action, no later than thirty (30) calendar days after the first
occurrence of such circumstance, (y) the Executive has provided the Bank with at
least thirty (30) calendar days in which to cure the circumstance, and (z) if
the Bank is not successful in curing the circumstance, the Executive ends
employment within thirty (30) calendar days following the conclusion of the cure
period in (y). If the Bank informs the Executive that it will not treat the
Executive’s resignation as for Good Reason, the Executive may withdraw the
resignation and remain employed (provided that the Executive does so before the
original notice of resignation becomes effective) or may proceed and dispute the
Bank’s decision. Notwithstanding the foregoing, placing of the Executive on
administrative leave by the Bank shall not be considered “Good Reason.”

- 3 -

--------------------------------------------------------------------------------






4.5    At the election of either the Bank without Cause or the Executive without
Good Reason, upon not less than thirty (30) calendar days prior written notice
of termination by the Bank or the Executive as the case may be; provided,
however, that the Bank may, in its sole discretion, pay the Executive in lieu of
such thirty (30) calendar day notice an amount equal to the Base Salary that
would otherwise be payable to the Executive for such thirty (30) calendar day
period, in which case the termination of the Executive shall become effective
immediately upon the date of such payment.


5.Effect of Termination.


5.1    Termination by Notice of Non-Renewal, for Cause or by the Executive
Without Good Reason. In the event the Executive’s employment is terminated by
notice of non-renewal by the Bank (other than as described in Section 5.3) or
the Executive pursuant to Section 4.1, by the Bank for Cause pursuant to
Section 4.2, or by the Executive without Good Reason pursuant to Section 4.5,
the Bank shall pay to the Executive compensation through the last calendar day
of the Executive’s actual employment by the Bank and benefits otherwise payable
to the Executive under Section 3 in accordance with their terms.


5.2    Termination for Death or Disability. In the event the Executive’s
employment is terminated by death or because of disability pursuant to
Section 4.3, the Bank shall pay to the estate of the Executive or to the
Executive, as the case may be, compensation for thirty (30) calendar days after
the termination of the Executive's employment because of death or disability and
benefits otherwise payable to the Executive under Section 3 in accordance with
their terms.


5.3    Termination by the Bank Without Cause, by the Bank as a Result of a
Notice of Non-Renewal that Satisfies the Terms of this Section or by the
Executive for Good Reason. In the event the Executive’s employment is terminated
(i) by notice of non-renewal from the Bank pursuant to Section 4.1 while the
Executive is willing and able to continue employment on substantially the same
terms, (ii) by the Bank without Cause pursuant to Section 4.5, or (iii) by the
Executive for Good Reason pursuant to Section 4.4, the Bank shall pay to the
Executive compensation through the last calendar day of the Executive’s actual
employment by the Bank and benefits otherwise payable to the Executive under
Section 3 in accordance with their terms. Provided that the Executive delivers
to the Bank an executed severance agreement and release of claims in a form
provided by the Bank (the “Release”) and it becomes effective, the Bank shall
provide the Executive with the following severance benefits in addition to those
payable under the Bank's applicable bonus and benefit programs in effect at the
time of termination and in accordance with their terms:


(a)The Bank shall provide the Executive with severance pay equivalent to twelve
(12) months of the Executive’s Base Salary, less applicable taxes and
withholdings, to be paid in installments in accordance with the Bank’s regular
payroll practices;


(b)A pro-rata portion of the Executive’s annual bonus, including under the
Variable Pay Plan and Long Term Incentive Plan, if applicable, for the year in
which the Executive’s termination occurs, based on actual performance for such
year and payable at the time that annual bonuses, if any, are paid to other
senior executives but in no event later than March 15 following the year in
which termination occurred; and



- 4 -

--------------------------------------------------------------------------------




(c)Provided that the Executive timely elects and remains eligible for group
health insurance continuation coverage provided by the Bank (referred to by the
Bank and in this Agreement as “COBRA”), the Bank shall continue to pay its share
of the COBRA premiums under the group health and dental insurance coverage at
the rates of similarly-situated employees who receive the same type of coverage,
for a period of twelve (12) months beginning the month following the Executive's
termination date. Any such payments and related coverage shall be discontinued
in the event that the Executive ceases to be eligible for such COBRA coverage
during such twelve (12) month period or if such payments are prohibited by
applicable non-discrimination rules, and the Bank shall not be obligated to pay
the Executive the cash equivalent in lieu of such benefit. The remaining balance
of any premium costs during the twelve (12) month period and all premium costs
after the end of the twelve (12) month period shall be paid by the Executive on
a monthly basis for as long as, and to the extent that, the Executive remains
eligible for COBRA continuation coverage.


6.Proprietary Information and Developments.


6.1    Proprietary Information.


(a)In exchange for the mutual undertakings set forth in this Agreement, after
the Commencement Date, the Executive will be granted access to confidential
and/or proprietary information of the Bank and its members. The Executive agrees
that all information, whether or not in writing, of a private, secret or
confidential nature concerning the Bank’s members, business, business
relationships or financial affairs (collectively, “Proprietary Information”) is
and shall be the exclusive property of the Bank. By way of illustration, but not
limitation, Proprietary Information may include discoveries, inventions,
products, product improvements, product enhancements, processes, methods,
techniques, formulas, earnings, assets, debts, prices, fee structures, volumes
of purchases or sales or other financial data (including costs, profits, the
results of any internal ratings, pricing methods and historical information
regarding the Bank’s lending and other relationships with its members and other
borrowers), negotiation strategies and positions, projects, developments, plans
(including business and marketing plans), research data, personnel data,
computer programs (including software used pursuant to a license agreement),
regulatory data (including reports of examination issued by any regulators or
agencies regarding the Bank or the Bank's members), customer and supplier lists,
and contacts at or knowledge of customers or members or prospective customers or
members of the Bank (including but not limited to information concerning the
products or services used or purchased by customers or members and the contact
information of customers or members). The Executive will not disclose any
Proprietary Information to any person or entity other than employees, directors,
representatives, regulators, counsel, and auditors of the Bank who need to know
such Proprietary Information for a proper corporate purpose, or use the same for
any purposes (other than in the performance of his or her duties as an executive
of the Bank) without prior written approval from the Bank's President, either
during or after the Executive’s employment with the Bank, unless and until such
Proprietary Information has become public knowledge without fault by the
Executive.
(b)The Executive agrees that all files, documents, letters, memoranda, reports,
records, data, sketches, drawings, methods, notebooks, program listings,
computer equipment or devices, computer programs or other written, photographic,
or other tangible material containing Proprietary Information, whether created
by the Executive or others, which shall come into the Executive’s custody or
possession, shall be and are the exclusive property of

- 5 -

--------------------------------------------------------------------------------




the Bank and are to be used by the Executive only in the performance of the
Executive’s duties for the Bank. All such materials or copies thereof and all
tangible property of the Bank in the custody or possession of the Executive
shall be delivered to the Bank upon the earlier of (i) a request by the Bank or
(ii) termination of the Executive’s employment. After such delivery, the
Executive shall not retain any such materials or copies thereof or any such
tangible property.


(c)The Executive agrees that the Executive’s obligation not to disclose or to
use information and materials of the types set forth in subsections (a) and (b)
above, and the Executive’s obligation to return materials and tangible property
set forth in subsection (b) above, also extend to such types of information,
materials and tangible property of customers and members of the Bank or
suppliers to the Bank or other third parties who may have disclosed or entrusted
the same to the Bank or to the Executive.


6.2    Developments.


(a)The Executive will make full and prompt disclosure to the Bank of all
inventions, creations, improvements, discoveries, trade secrets, secret
processes, technology, know-how, copyrightable materials, methods, developments,
software, and works of authorship or other creative works, whether patentable or
not, which are created, made, conceived or reduced to practice by the Executive
or under the Executive’s direction or jointly with others during the Executive’s
employment by the Bank, whether or not during normal working hours or on the
premises of the Bank (all of which are collectively referred to in this
Agreement as “Developments”).


(b)The Executive agrees to assign and does hereby assign to the Bank (or any
person or entity designated by the Bank) all the Executive’s right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this subsection
(b) shall not apply to Developments that do not relate to any business or
research and development conducted or planned to be conducted by the Bank at the
time such Development is created, made, conceived or reduced to practice and
that are made and conceived by the Executive not during normal working hours,
not on the Bank’s premises and not using the Bank’s tools, devices, equipment or
Proprietary Information. The Executive understands that, to the extent this
Agreement shall be construed in accordance with the laws of any state that
preclude a requirement in an employment agreement to assign certain classes of
inventions made by an employee, this subsection (b) shall be interpreted not to
apply to any invention that a court rules and/or the Bank agrees falls within
such classes. The Executive also hereby waives all claims to moral rights in any
Developments and consents to the Bank’s use and/or publication of any image or
picture depicting the Executive either during or after the Executive’s
employment with the Bank.


(c)The Executive agrees to cooperate fully with the Bank and to take such
further actions as may be necessary or desirable, both during and after his or
her employment with the Bank, with respect to the procurement, maintenance and
enforcement of copyrights, patents and other intellectual property rights (both
in the United States and foreign countries) relating to Developments. The
Executive shall sign all papers, including, without limitation, copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights and powers of attorney, that the Bank may deem
necessary or desirable in order to protect its rights and interests in any
Development. The Executive further agrees that if the Bank is unable, after
reasonable effort, to secure the signature of the Executive on any such

- 6 -

--------------------------------------------------------------------------------





papers, the President of the Bank shall be entitled to execute any such papers
as the agent and the attorney-in-fact of the Executive, and the Executive hereby
irrevocably designates and appoints the President of the Bank as the Executive’s
agent and attorney-in-fact to execute any such papers on the Executive’s behalf
and to take any and all actions as the Bank may deem necessary or desirable in
order to protect its rights and interests in any Development under the
conditions described in this sentence.


6.3    United States Government Obligations. The Executive acknowledges that the
Bank from time to time may have agreements with other parties or with the United
States Government, or agencies thereof, which impose obligations or restrictions
on the Bank regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work. The Executive
agrees to be bound by all such obligations and restrictions that are made known
to the Executive and to take all action necessary to discharge the obligations
of the Bank under such agreements.


6.4    Equitable Remedies. The restrictions contained in this Section 6 are
necessary for the protection of the business and goodwill of the Bank and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 6 is likely to cause the Bank substantial
and irrevocable damage that is difficult to measure. Therefore, in the event of
any such breach or threatened breach, the Executive agrees that the Bank, in
addition to such other remedies that may be available, shall have the right to
obtain an injunction from a court restraining such a breach or threatened breach
and the right to specific performance of the provisions of this Section 6
without posting a bond and the Executive hereby waives the adequacy of a remedy
at law as a defense to such relief.


6.5    Other Agreements. The Executive hereby represents that, other than the
agreements listed on Schedule A, the Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of the Executive’s employment with the Bank, to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party or to refrain from soliciting employees, customers or suppliers of such
previous employer or other party. The Executive further represents that the
Executive’s performance of all the terms of this Agreement and the performance
of his or her duties as an Executive of the Bank does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by the Executive in confidence or in trust prior to his or her
employment with the Bank and also represents that the Executive will not
disclose to the Bank or induce the Bank to use any confidential or proprietary
information, knowledge or material belonging to any previous employer or others.
Any agreement currently in effect to which the Executive is a party relating to
nondisclosure, non-competition or non-solicitation of employees, customers or
suppliers is listed on Schedule A attached hereto.


7.Survival. The provisions of Sections 6 shall survive the termination of this
Agreement for any reason.


8.Notices. Any notice delivered under this Agreement shall be deemed duly
delivered three (3) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one (1) business day after
it is sent for next-business day delivery via a reputable nationwide overnight
courier service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices

- 7 -

--------------------------------------------------------------------------------




are to be delivered by giving notice of such change to the other party in the
manner set forth in this Section 9.


9.Compliance with Section 409A. Subject to the provisions in this Section 10,
any severance payments or benefits under this Agreement shall begin only upon
the date of Executive’s “separation from service” (determined as set forth
below) which occurs on or after the date of termination of employment. It is
intended that each installment of the severance payments and benefits provided
under this Agreement shall be treated as a separate “payment” for purposes of
Section 409A of the Internal Revenue Code and the guidance issued thereunder
(“Section 409A”). Neither the Executive nor the Bank shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A. Notwithstanding
anything herein to the contrary, the Bank shall have no liability to Executive
or to any other person if the payments and benefits provided in this Agreement
that are intended to be exempt from or compliant with Section 409A are not so
exempt or compliant.


10.Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.


11.Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.


12.Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Bank and the Executive.


13.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without reference to the
conflict of laws provisions thereof). Any action, suit or other legal proceeding
arising under or relating to any provision of this Agreement shall be commenced
only in a court of the State of Texas (or, if appropriate, a federal court
located within the State of Texas), and the Bank and the Executive each consents
to the jurisdiction of such a court. THE BANK AND THE EXECUTIVE EACH HEREBY
IRREVOCABLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS AGREEMENT.


14.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which or into which the Bank may be merged or which may
succeed to its assets or business; provided, however, that the obligations of
the Executive are personal and shall not be assigned by the Executive.


15.Acknowledgment. The Executive states and represents that the Executive has
had an opportunity to fully discuss and review the terms of this Agreement with
an attorney. The Executive further states and represents that the Executive has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs the
Executive’s name of the Executive’s own free act. The Executive further states
and represents that the Executive understands that payments under this Agreement
are

- 8 -

--------------------------------------------------------------------------------




subject to such review and approval by the Federal Housing Finance Agency as may
be required at the time the payments are made.


16.Miscellaneous.


16.1    No delay or omission by the Bank in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Bank on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.


16.2    The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.


16.3    In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth in the first paragraph of this Agreement.
Federal Home Loan Bank of Dallas
By:    /s/ Brehan Chapman
Title:    Corporate Secretary


EXECUTIVE
____________________________________
[Printed Name of Executive]





- 9 -

--------------------------------------------------------------------------------




SCHEDULE A



